                Case 3:19-cv-01174-DRD Document 5 Filed 03/11/19 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

    Federal Trade Commission
    Plaintiff                                                             Case No. 3:19-cv-01174-DRD

   V.

    F9 Advertising, LLC, et al.
    Defendant

                   APPLICATION AND ORDER FOR ADMISSION PRO HAC VICE

           Comes now, Andrew Gordon                                   ,   applicant herein and respectfully states:

           1. Applicant is an attorney and a member of the law firm of (or practices under the name of
   Gordon Law Group, Ltd.                                                                ,   with offices at:

                Address                                 400 Central Aye, Ste 340, Northfield, IL 60093


                Email                                   ABG@GordonLawLtd.com
                Telephone No.                           847-580-1279
                Fax No.                                 847-305-1202

          2. Applicant will sign all pleadings with the name Andrew Gordon

          3. Applicant has been retained personally or as a member of the above-named firm by
F9 Advertising, LLC & Golpalkhshna Pai to provide legal representation in connection with the above-

  styled matter now pending before the United States District Court for the District of Puerto Rico.

          4. Since November, 2012               ,   applicant has been and presently is a member in good

  standing of the bar of the highest court of the State of Illinois                            ,where applicant

  regularly practices law. Applicant’s bar license number is 6309109




  Application and Order for Admission Pro Hac Vice (05/20 17)
  Note: This form is provided for illustrative purposes cmlv. You must consult the Local Rules prior to
  submission of this or any other pleading to the Court to ensure compliance.
      Case 3:19-cv-01174-DRD Document 5 Filed 03/11/19 Page 2 of 7




5. Applicant has been admitted to practice before the following courts:

                Court:                               Admission Date:



                US Northern District of Illinois      05/20/2014


                Illinois Supreme Court               11/01/2012



        6. Applicant is a member in good standing of the bars of the courts listed in

paragraph 5.

        7. Applicant is not currently suspended from the practice of law before any court or

jurisdiction.

        8. Applicant is not currently the subject of any complaint for unethical conduct,

disciplinary proceeding or criminal charges before any court or jurisdiction.

        9. During the past three years, applicant has filed for pro hac vice admission in the

United States District Court for the District of Puerto Rico, in the following matters:

 Date of Application:                               Case Number and Style:



  N/A




Application and Order for Admission Pro I-bc Vice (05/2017)
Note: This Ibrin is provided 11w ii lustralive purposes only. You must consult the Local
Rules prior to submission of’ this or any other pleading to the Court to ensure compliance.
      Case 3:19-cv-01174-DRD Document 5 Filed 03/11/19 Page 3 of 7




     10. Local counsel of record associated with applicant in this matter is:

               Name                Sanchez Betances, Sifre & Munoz Noya, PSC
               USD0-PR Bar        Luis Sanchez Betances
               No.                117410
               Address              33 Bolivia Street, 5th Floor
                                    San Juan, PR 00919
               Email                lsb@sbsmnlaw.com
               Telephone No.        787-756-7880
               Fax No.              787-753-6580



        11. Applicant has read the local rules of this court and will comply with same.

        12. Applicant has read Local Rules of the United States District Court for the

District of Puerto Rico which provide in part that attorneys appearing pro hac vice must

comply with the provisions set forth therein and pay an admission fee of $300 per

appearance in each new case before the Court. Accordingly, payment of the pro hac vice

admission fee is attached hereto in the form of a check or money order payable to: “Clerk,

U.S. District Court.”

       WHEREFORE, applicant respectfully requests to be admitted to practice in the

United States District Court for the District of Puerto Rico for the above-styled case only.

       Date:    03/05/2019

                                                     Andrew Gordon
                                                     Printed Name of applicant

                                                     Signature of Applicant




Application and Order for Admission Pro Hac Vice (05/2017)
Note: This Form is provided Fr II lustralive purposes only. You must consult the Local
Rules prior to submission oF this or any other pleading to the Court to ensure compl once.
      Case 3:19-cv-01174-DRD Document 5 Filed 03/11/19 Page 4 of 7




        I HEREBY CERTIFY, pursuant to Local Rule 83A(f), that I consent to the

designation of local counsel of record for all purposes.

        Date:
                                                      Luis Sanchez Betances




I HEREBY CERTIFY that I have served a true and correct copy of this document upon

each attorney of record and the original upon the Clerk of Court accompanied by a

$300.00 pro hac vice admission fee.



                                                     Signature of Applicant




Application and Order for Admission Pro Hac Vice (05/2017)
Note: This lbrm is provided br illustrative purposes only. You must consult the Local
Rules prior to submission ol this or any oilier pleading to the Court to ensure compliance.
     Case 3:19-cv-01174-DRD Document 5 Filed 03/11/19 Page 5 of 7




                                                  ORDER

       The Court, having considered the above Application for Admission Pro Hac Vice,

orders that:

                  the application be granted. The Clerk of Court shall deposit the admission

       fee to the account of Non-Appropriated Funds of this Court.
                  the application be denied. The Clerk of Court shall return the admission fee

       to the applicant.

       SO ORDERED.

       In   San   Juan,   Puerto   Rico,   this       day of




                                                               U.S. DISTRICT JUDGE




Application and Order for Admission Pro Hac Vice (05/20 17)
Note: This form is provided for ii Itisuative purposes only. \‘ou must consult the Local
Rules prior to submission of this or any other pleading to the Court to ensure compliance.
      Case 3:19-cv-01174-DRD Document 5 Filed 03/11/19 Page 6 of 7




Application and Order for Admission Pro Hac Vice (05/2017)
Note: This ibnn is provided br illustrative purposes only. You must consult the Local
Rules prior to submission oithis or any other pleading to the Court to ensure compliance.
   Case 3:19-cv-01174-DRD Document 5 Filed 03/11/19 Page 7 of 7




                  Certificate of Admission
                   To the Bar of Illinois
I, Carolyn Taft Grosboll, Clerk of the Supreme Court of   Illinois,   do hereby certify that


                                Andrew B Gordon


has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duiy taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 11/01/2012 and is in good standing, so
far as the records of this office disclose.




                                       IN WITNESS WHEREOF, I have hereunto
                                             subscribed my name and affixed the
                                             seal of said Court, this 6th day of
                                             March, 2018.




                                                                             Clerk,
                                              Supreme Court of the State of Illinois
